Citation Nr: 1722529	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 21, 2015 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 23, 2012 and since March 1, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran testified at a Travel Board hearing at the RO in Columbia, South Carolina before a Veterans Law Judge who has since retired.  The Veteran was notified by letter in February 2017 that the Veterans Law Judge who conducted the March 2013 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In February 2017, the Veteran responded with notification that he did not wish to appear at an additional hearing and for his case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time.

In August 2013, the Board raised the issue of TDIU in connection with the claim on appeal for entitlement to an initial rating in excess of 50 percent for PTSD and remanded both issues for additional evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2015 VA rating decision the RO assigned a 70 percent disability rating effective from May 21, 2015 for PTSD.  The 50 and 70 percent disability ratings are not the maximum ratings available prior to May 21, 2015 or thereafter for PTSD, and both issues have been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board also remanded the issues of entitlement to service connection for hypertension and peripheral vascular disease for issuance of a statement of the case (SOC).  The RO issued a May 2016 SOC to the Veteran to his latest address of record.  Neither the Veteran nor his representative submitted a timely substantive appeal.  As a result, those issues are not currently on appeal before the Board or RO.  See 38 C.F.R. § 20.302(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From August 7, 2008 to November 17, 2010, the Veteran's service-connected PTSD more closely approximated manifestations of occupational and social impairment with reduced reliability and productivity without deficiencies in most areas due to psychiatric symptomatology.

2.  Since November 18, 2010, the Veteran's service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas without total occupational or social impairment due to psychiatric symptomatology.

3.  The Veteran's combined schedular disability rating does not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from August 7, 2008 to November 17, 2010.

4.  The Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment due to his service-connected disabilities at any time from August 7, 2008 to November 17, 2010, and no referral for extra-schedular consideration is warranted.

5.  The Veteran's combined schedular disability rating met the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from November 18, 2010 to November 22, 2012.

6.  The Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment due to his service-connected disabilities at any time from November 18, 2010 to November 22, 2012.

7.  In a November 2013 VA rating decision, the RO assigned a 100 percent disability rating for coronary artery disease (CAD) and granted entitlement to SMC at the housebound rate, both effective from November 23, 2012 to February 28, 2013.

8.  Since March 1, 2013, the Veteran's service-connected PTSD is rated at 70 percent disabling, his combined schedular rating is 100 percent disabling, and his service-connected CAD, individually, renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 50 percent from August 7, 2008 to November 17, 2010 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating of 70 percent from November 18, 2010 to May 20, 2015 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for entitlement to an initial rating in excess of 70 percent since November 18, 2010 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411.

4.  The criteria for entitlement to a TDIU prior to November 23, 2012 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341(a), 4.16, 4.17, 4.25 (2016).

5.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU due to service-connected CAD have been met since March 1, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.17, 4.25.

6.  The criteria for SMC at the housebound rate have been met since March 1, 2013.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  In fact, the Veteran identified private treatment records from Dr. Ayers; however, no response was received from this physician and the Veteran was notified of such in a September 2008 letter.

There was substantial compliance with the August 2013 remand directives, in part, for the service-connected PTSD and TDIU on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ obtained VA treatment records from the VA Medical Center in Columbia, South Carolina dated from June 2012 to December 2015 and a VA psychiatric examination in July 2015 that is adequate to allow the Board to render an informed determination.  The AOJ also readjudicated the case in a May 2016 supplemental statement of the case (SSOC).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service-Connected PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran filed his initial claim requesting service connection for PTSD on August 7, 2008.  In the December 2008 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 10 percent disability rating for the entire appeal period effective from August 7, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

During the course of the appeal, the RO assigned a 30 percent disability rating effective from April 20, 2009 in a July 2009 VA rating decision, then a 50 percent disability rating for the entire appeal period effective from August 7, 2008 in a January 2011 VA rating decision.  As noted above, since the case was remanded by the Board, the RO assigned a 70 percent disability rating effective from May 21, 2015 in the August 2015 VA rating decision.  As a result, the Board considers whether a rating in excess of 50 percent prior to May 21, 2015 or in excess of 70 percent thereafter is warranted for PTSD.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

The next-higher rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 , 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in August 2013, the DSM-5 is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Initial Rating prior to May 21, 2015

A.  August 7, 2008 to November 17, 2010

The Board finds that the criteria for an initial rating in excess of 50 percent have not been met at any time from August 7, 2008 (date of claim) to November 17, 2010.  

During this appeal period, pertinent evidence consists of VA treatment records that show ongoing treatment for PTSD, VA examination reports dated December 2009, May 2009, and June 2010, as well as statements from the Veteran and his representative.

Specifically, on August 28, 2008 the Veteran underwent a VA outpatient triage mental health intake assessment.  The Veteran reported "having problems with nightmares, not sleeping, can't focus, and worry all of the time."  He demonstrated a neat and clean appearance, good eye contact, normal verbalization, depressed mood/affect, normal alertness, orientation to time, person, place, and situation, and fair concentration and memory.  The Veteran also denied suicidal/homicidal ideation with and without plan.  The VA physician did not render a diagnosis, noted that further assessment was needed and the Veteran was appropriate for outpatient treatment, and referred the Veteran to a psychiatrist.  

September 2008 VA treatment records note the Veteran began taking medication for depression and attending individual and group therapy for PTSD.  The Veteran reported sleep disturbance, anxiety/irritability, and flashbacks.  The VA physician noted the Veteran's strengths included social skills, access to transportation, and communication skills.  The Veteran also reported isolating himself and feeling irritable, and denied suicidal and homicidal ideation.  Moreover, he reportedly retired in 2007 after multiple physical injuries sustained from a motor vehicle accident.

At the December 2008 VA examination for PTSD, the Veteran reported limited sleep and nightmares on rare occasions.  Upon clinical evaluation, he was alert and oriented, provided an accurate history, made good eye contact, and demonstrated adequate insight, blunted affect, normal response latencies, adequate attention, spontaneous speech, and memory within normal limits.  The Veteran was also logical and goal directed, did not report symptoms of depression, denied homicidal ideation or plan, and did not display pressure speech, disorder in thought process or content, or irritability.  A GAF score of 60 was assigned.  The VA examiner concluded the Veteran's psychiatric symptoms were mild and resulted in a mild degree of impairment in social functioning and no impairment in occupational functioning.

At a February 2009 VA treatment session, the Veteran reported noncompliance with medications, having intrusive thoughts related to Vietnam, PTSD symptoms are worse at night, that he had suicidal thoughts 10 years prior but had no attempts, and lives with his wife and son both characterized as fair relationships.  The Veteran was casually dressed and displayed good hygiene, fair eye contact, calm, cooperation, depressed mood, normal speech, logical thought process, and fair insight and judgment.  There were no findings of suicidal or homicidal ideation, hallucinations, or delusions.

March 2009 and April 2009 VA treatment records document the Veteran reported feeling that group therapy is not helping, reiterated flashbacks and vivid images, and increase in intrusive thoughts, and was observed as being alert and oriented without findings of suicidal or homicidal ideation.

In an April 2009 VA Form 21-4138, the Veteran reported his PTSD had worsened but did not specify as to how.

May 2009 VA treatment records show ongoing treatment through group therapy and individual therapy sessions with continuous findings of alert and oriented without suicidal or homicidal ideation.  

At a subsequent May 2009 VA examination for PTSD, the Veteran reported continued difficulty with sleep, nightmares, about two times a week, flashbacks about twice a month, intrusive thoughts about three times a week, mild hypervigilance, exaggerated startle response, and history of anger and irritability.  He also reported difficulty with memory, managing stress, and socialization, and trusting others.  He noted some poor motivation to complete basic hygiene but is adequately able to provide meals for himself.  He reiterated that he is unemployed since his accident in 2007 while working as a truck driver.  Upon clinical evaluation, the Veteran demonstrated alert and oriented, linear thought process, blunted affect, fair insight, generally fluent speech, small difficulty with attention, and mild difficulty with memory.  When asked about auditory and visual hallucinations the Veteran responded he sees a "flash" on occasion and reported a history of suicidal thoughts after returning from Vietnam.  The Veteran denied any recent suicidal ideation, current suicidal plan or intent, and current homicidal ideation.  A GAF score of 54 was assigned.  The VA examiner concluded the Veteran reports a moderate level of impairment due to symptoms of PTSD and moderate impairment in social functioning and mild impairment in occupational functioning. 

From June 2009 to September 2009, the Veteran continued attending group and individual therapy sessions with continuous findings of alert and oriented without suicidal or homicidal ideation.  He further noted additional stress and being overwhelmed with anxiety due to family responsibilities for his brother.  In September 2009, the VA treating physician noted the Veteran continues to startle easy and act hypervigilant.

In a September 2009 VA Form 21-4138, the Veteran reported his service-connected PTSD should be rated at least to 70 percent disabling.

Subsequent VA treatment records from September 2009 to June 2010 continue to document the Veteran's group and individual therapy sessions with continuous findings of alert and oriented without suicidal or homicidal ideation.  In particular, an October 2009 record notes the Veteran's problems include intrusive thoughts, images, hypervigilance, nightmares, lack of trust, depression, and easily overwhelmed with life's situations/concentration; and the Veteran's strengths include capacity for empathy, impulse control, intelligence, judgment, spiritual beliefs, frustration tolerance, financial stability, communication skills, vocational background, and capacity for stable relationships.  In October 2009, the Veteran also reported onset of short-term memory problems in his 40s and 50s and was informed that his memory loss is probably multifactorial, to include his stroke, depression, and anxiety.  In December 2009, the Veteran reported he stopped attending group therapy.

In June 2010, the Veteran underwent a third VA examination for PTSD.  The Veteran reiterated difficulty sleeping, nightmares two to three times a week, daily intrusive thoughts, sees "flashes," feels anxious and irritated most of the time, and avoids crowds, wooded areas, talking about Vietnam.  He noted having a few friends, isolated, withdrawn from others, and does not trust other people.  With regard to occupational history, the Veteran noted he used work to cope with his symptoms and to avoid thinking about traumatic experiences, was written up several times due to absence from drinking, had difficulty adjusting and did not care about work which changed over the years.  The Veteran further noted the relationship with his wife as "not the greatest," engages in limited recreational and social activities, anxiety and paranoia inhibit his ability to socialize, and he stopped drinking approximately 10 years ago to manage his symptoms.

Upon evaluation, the Veteran demonstrated appropriate dress and grooming, coherent but somewhat pressured speech, alert and oriented to time, place, and person, impaired short-term memory, depressed mood, and dysphoric affect.  His concentration ability was within normal limits, abstract thinking ability was concrete, insight and judgment were adequate, and level of intelligence was in average range.  A GAF score of 50 was assigned.  The VA examiner concluded the Veteran has abstract thinking, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Subsequently, the Veteran's representative reported in a June 2010 written brief, in lieu of VA Form 646, that the Veteran's VA treatment records reflect a consistent pattern of intrusive thoughts, hallucinations, and hypervigilance, and the Veteran's reported that he cannot attend group therapy because it is "too overwhelming."

Additional VA treatment records dated from July 2010 to November 2, 2010 show the Veteran's ongoing individual therapy treatment with findings of alert and oriented without suicidal or homicidal ideation and psychiatric symptomatology discussed above.  Particularly, in July 2010 the was noted as having survival guilt.

As noted above, VA examiners assigned the Veteran the following GAF scores: 60 (December 2008), 54 (May 2009), and 50 (June 2010).  The Board also acknowledges that VA treating physicians assigned the Veteran the following GAF scores: 

* 48 (September 2009 to October 2009),
* 49 (October 2009 to December 2009, February 2010, and April 2010), 
* 50 (February 2009 to June 2009, October 2009, and August 2010), and
* 58 (November 17, 2010).

A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD more closely approximated manifestations of occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology.  While he reported having hypervigilance, poor motivation to complete basic hygiene, difficulty in adapting to stressful circumstances, somewhat pressure speech, and survival guilt, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment with deficiencies in most areas at any time during the appeal period to warrant a higher rating.  As such, an initial rating in excess of 50 percent prior to November 18, 2010 is not warranted.

The Board is aware that the symptoms listed under the next-higher ratings of 70 and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such evaluations requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the appeal period prior to November 18, 2010 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 50 percent as they do not manifest with the severity required for a higher initial rating.

B.  November 18, 2010 to May 20, 2015

Next, while the RO assigned the 70 percent disability rating effective from May 21, 2015 (the date the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability)), the Board finds that the criteria for an initial rating of 70 percent have been met from November 18, 2010 to May 20, 2015.

VA treatment records show the Veteran's psychiatric disability picture significantly decreased on November 18, 2010 by his assigned GAF score of 49 when compared with his score of 58 just one day prior.  Moreover, he was assigned GAF scores of 49 from November 18, 2010 to December 2010 and February 2011 and GAF scores of 48 from February 2011 to March 2011 and January 2012.  Again, a score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.130.  Higher scores correspond to better functioning of the individual.

Additionally, the Board notes that VA treatment records also show he was diagnosed with a panic disorder in December 2010, he reported ongoing difficulty with stress, and persistent suicidal thoughts in April 2013 and May 2013.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD more closely approximated manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology, such as suicidal ideation, near continuous panic, and difficulty adapting to stressful circumstances.  Documented findings of such PTSD symptomatology were discussed above.  As such, an initial rating of 70 percent from November 18, 2010 to May 20, 2015 is warranted.

Rating in excess of 70 percent since November 18, 2010

Lastly, the Board finds that the criteria for an initial rating in excess of 70 percent have not been met at any time since November 18, 2010.

At the outset, the Board acknowledges that at a July 2015 VA treatment session the Veteran reported occasional suicidal ideation (without plan or intent) on and off for 40 years with no recent time in which he has felt increased risk of acting on them.  At the subsequent July 2015 VA DBQ examination for PTSD, the Veteran reported some hypnogogic visual phenomenon, such as seeing shadows or faces, but there were no findings of current perceptual disturbance and the Veteran denied any homicidal or suicidal ideation.  Most recently, the Veteran reported during VA treatment sessions in October 2015, December 2015, January 2016, and March 2016 that his depressive symptoms often keep him from taking care of himself and doing things he should do. 

With regard to occupational impairment, review of the record shows the Veteran is currently unemployed.  Pursuant to previous VA treatment, he reportedly retired as a truck driver after physical injuries from a motor vehicle accident.  He also reported at the March 2013 Board hearing that he retired in 2007 after an accident.  On the other hand, the Veteran reported in the May 2015 VA Form 21-8940 that his service-connected PTSD, diabetes mellitus, type II, and coronary artery disease prevent him from securing or following any substantially gainful employment.  At the July 2015 VA DBQ examination for PTSD, the Veteran reported he last worked in 2007 as a truck driver.  He explained that he was past 65, "got in a wreck before [he] could really retire the way [he] wanted," and was told he would not ever walk anymore.  

With regard to social impairment, the Veteran reported at the March 2013 Board hearing that he wants to stay away from everybody, including home, but he cannot which makes him depressed.  He explained that he used to work multiple jobs to stay busy and away from home.  At the VA DBQ examination for PTSD in July 2015, the Veteran reported still living with his wife of over 40 years and although she makes him mad he does not want anyone else around him.  He informed the examiner that he generally tries to avoid dealing with people, has good relationships with his two sons, might go to the store but otherwise does not go out, and wants to go to church but does not because he does not like being lied to.  

Review of VA treatment records further document the following regarding the degree of the Veteran's social impairment during the appeal period.  On November 18, 2010, the Veteran reported isolating himself and feeling irritable when he is around others.  In February 2011 he reported feeling increasingly irritated by people, particularly after attending group therapy sessions.  In September 2012, he reported relationship with his wife and sister-in-law improved.  In January 2013 he reported being closer to his sons and granddaughter.  In May 2015, he reported living with his wife, having difficulty setting boundaries with his son, receiving help from his nephew who helps drive him to appointments, and having no friends.  In July 2015, the Veteran reported having his nephew as the only person he can talk openly with because they are veterans.  In September 2015, he reporting having "no mental peace" explaining that family members put too much pressure on him and ask too much of him, which he thinks interferes with his ability to take care of himself.  He also noted having limited social support from his wife.  In October 2015, the treating physician noted the Veteran was in bereavement after the passing of his nephew.  In December 2015 the Veteran reportedly continues group therapy and regularly attends and carpools with two companions, and although his wife is supportive there is limited socialization otherwise.  In January 2016, he further noted frustrations at home over finances and continues to attend group therapy with his two companions.

The Board acknowledges that VA treating physicians assigned the Veteran the following GAF scores: 

* 48 (February 2011 to March 2011 and January 2012), 
* 49 (November 18, 2010 to December 2010 and February 2011), 
* 50 (April 2011, June 2011, December 2011, April 2012, January 2013, and May 2013), 
* 51 (August 2013), 
* 52 (January 2011 to March 2011 and September 2012), 
* 53 (October 2012 to November 2012, May 2013, July 2013, and September 2013 to October 2013), 
* 54 (August 2012, October 2012, and January 2012), 
* 55 (January 2011, February 2013 to April 2013, and June 2013), 
* 56 (September 2011), 
* 57 (July 2011), 
* 58 (March 2011 to April 2011 and August 2011), 
* 59 (July 2011 to August 2011), 
* 60 (June 2011 to July 2011), and 
* 63 (August 2011).

Again, a score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

The Board also acknowledges review of the evidentiary record during this appeal period reflects the following psychiatric symptomatology already contemplated by the currently-assigned 70 percent disability rating.

At the March 2015 Board hearing, the Veteran reported having suicidal thoughts, feeling near-continuous panic and irritability, and isolating himself.  

At the July 2015 VA DBQ examination for PTSD, he reported sleep impairment, impatience, low frustration tolerance, irritability, and short-term memory impairment.  Following a review of the claims file and clinical evaluation, the examiner noted the following symptoms attributable to the Veteran's current diagnosis of PTSD: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Upon clinical evaluation, the examiner noted the Veteran was neatly and casually dressed and fully oriented.  The Veteran's thought process was logical and a little tangential, and his thought content was generally relevant and with adequate detail, insight and judgment were intact.

VA treatment records further document he reported on November 18, 2010 to having an anxious mood and variable sleep, and continues to have intrusive thoughts, flashbacks, and nightmares.  

The Veteran reiterated sleep impairment due to back pain in June 2012.  In July 2012, the Veteran sought treatment with a new therapist and reported continued trouble caring for his brother and memory problems.  In August 2012 he reported getting mad when interrupted from fixing something and continued problems with memory.  He further noted family stress and feeling overwhelmed from September 2012 to July 2013.  

In January 2013 he reported being noncompliant with medication and in bereavement for his brother in September 2013.  From March 2014 to November 2014 he reported emotionally distressing re-experiencing of traumatic events.  

In May 2015 to having an interest in restarting his psychiatric medication, decreased interest in activities, poor frustration tolerance, isolating himself, and difficulty trusting others.  In July 2015, the Veteran reported ongoing depressive symptoms and the treating physician concluded there was no reported change in the Veteran's psychiatric treatment.  In September 2015, the Veteran reported ongoing recurrent intrusive thoughts, distressing memories related to military traumas, variable sleep, difficulty sustaining euthymic mood, and poor short-term memory.  The Veteran was still reported as noncompliant with mental health medications and the plan was to restart medication and continue with individual therapy.  In October 2015 and December 2015 the Veteran reported emotionally distressing re-experiencing of traumatic events, and there was change noted in psychiatric treatment.  He also reported in December 2015 to missing his nephew, having low motivation, energy, intrusive thoughts, nightmares, and distressing recurrent memories related to military traumas, as well as the combination of getting frustrated and forgetfulness has adversely affected compliance with his medications.  

In January 2016 he reported a decline in mood and continuing to struggle with bereavement and health issues.  

Throughout the appeal period, with the exceptions noted above, VA treating physicians noted the following findings upon observation of the Veteran: alert and oriented to time, place, person, situation, well and fair groomed, intact short and long term memory, linear and direct and logical thought process, good and limited insight, good and fair judgment, and there were no findings of delusions and auditory or visual hallucinations or homicidal thoughts.

The Board notes that the Veteran experienced suicidal thoughts, which are a symptom contemplated by the 70 percent criteria.  Being a persistent danger to oneself is contemplated by the 100 percent criteria.  38 C.F.R. § 4.130; see also Bankhead v. Shulkin, No. 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).  However, the record does not show that the Veteran was at risk of self-harm during the appeal period.  

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.  While the Veteran reported having emotionally distressing re-experiencing of traumatic events and seeing shadows or faces, there were no findings of current perceptual disturbance and his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total occupational and social impairment at any time since November 18, 2010.

The Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan, 16 Vet. App. at 436.  Moreover, entitlement to a 100 percent evaluation since November 18, 2010 requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the appeal period since November 18, 2010 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for a higher initial rating, which requires total social and occupational impairment.

Additional Considerations for PTSD

The Board has considered the Veteran's reported history of symptomatology related to his service-connected PTSD throughout the appeal periods.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements are also credible.  The Board also notes that the December 2008, May 2009, June 2010, and July 2015 VA examination reports provide probative evidence concerning the occupational and social impairment caused by the service-connected PTSD because the VA examiners used their professional expertise to offer the medical findings presented.  As such, the Board finds these reports to be more probative than the Veteran's subjective reports.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the preponderance of the evidence is in favor of the 50 percent rating, and no higher, from August 7, 2008 to November 17, 2010 and a 70 percent rating, and no higher, since November 18, 2010.  Nonetheless, referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected PTSD.  Accordingly, additional staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

As noted above and in August 2013, the Board determined that the issue of TDIU was raised by the record in connection with the claim on appeal for entitlement to an initial higher rating for PTSD.  Rice, 22 Vet. App. at 447.

From August 7, 2008 to April 19, 2009, the Veteran was service-connected for PTSD at 50 percent disabling.

From April 20, 2009 to November 17, 2010, the Veteran was service-connected for PTSD at 50 percent disabling and CAD at 10 percent disabling.

From November 18, 2010 to March 3, 2011, the Veteran was service-connected for PTSD at 70 percent disabling and CAD at 10 percent disabling.

From March 4, 2011 to March 17, 2011, the Veteran was service-connected for PTSD at 70 percent disabling; nephropathy at 30 percent disabling; CAD at 10 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the bilateral lower extremities each at 10 percent disabling; and erectile dysfunction at 0 percent disabling.

From March 18, 2011 to November 22, 2012, the Veteran was service-connected for PTSD at 70 percent disabling; nephropathy and CAD each at 30 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the bilateral lower extremities each at 10 percent disabling; and erectile dysfunction at 0 percent disabling.

From November 23, 2012 to February 28, 2013, the Veteran was service-connected for CAD at 100 percent disabling; PTSD at 70 percent disabling; nephropathy at 30 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the bilateral lower extremities each at 10 percent disabling; and erectile dysfunction at 0 percent disabling. 
From March 1, 2013 to the present, the Veteran is service-connected for PTSD at 70 percent disabling; CAD at 60 percent disabling; nephropathy at 30 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the bilateral lower extremities each at 10 percent disabling; and erectile dysfunction at 0 percent disabling.

The combined disability evaluation is 60 percent from April 20, 2009 to November 17, 2010, 70 percent from November 18, 2010 to March 3, 2011, 90 percent from March 4, 2011 to November 22, 2012, and 100 percent since March 1, 2013.  See 38 C.F.R. § 4.25.

Pursuant to 38 C.F.R. § 4.16(a) where one and two or more service-connected disabilities are present, the Board finds the Veteran does not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis from August 7, 2008 to November 17, 2010, and meets the minimum percentage requirements from November 18, 2010 to November 22, 2012.

As a result, the Board considers whether there is evidence to warrant remand for referral for consideration of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), at any time from August 7, 2008 to November 17, 2010.  The Board also considers whether there is evidence to warrant assignment of a schedular TDIU rating on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), from November 18, 2010 to November 22, 2012.

Consideration on an Extra-Schedular Basis from August 7, 2008 to November 17, 2010 and on a Schedular Basis from November 18, 2010 to November 22, 2012

At the December 2008 VA examination for PTSD, the Veteran reported he was an average student during childhood.  He worked in textiles for 32 years, in a steel plant for eight years after, then until October 2007 when he was injured from a motor vehicle accident (while in a flatbed he was struck by a dump truck) and has not yet returned to work.  The Veteran explained he did well on the job and liked to work because it helped him to keep his mind off thoughts of Vietnam.  The VA examiner noted the Veteran was capable of performing activities of daily living on a routine and independent basis, and concluded the Veteran has no impairment in occupational functioning due to PTSD.

At the May 2009 VA examination for PTSD, the Veteran reported current unemployment and that he was employed at a steel company as a truck driver for five years until he was in an accident (hit by a dump truck) in 2007.  He noted that he was never written up on the job and was previously employed at a textile plant for 32 years until the plant closed.  The VA examiner concluded the Veteran reported a history of good work performance and had mild impairment in occupational functioning due to PTSD.

At the June 2010 VA examination for PTSD, the Veteran reported he retired after working at a steel plant for five or six years.  As a printer at a textile mill for 32 years, six days a week, he used to cope with his symptoms, avoided thinking about traumatic experiences, and was written up a couple of times for absence due to drinking.  The Veteran explained he had difficulty adjusting and did not care about work, but that gradually changed over time.  The VA examiner concluded, in part, that the Veteran has difficulty in establishing and maintaining effective work relationships.

In March 2011, the Veteran underwent a VA examination for diabetes mellitus, type II, to include ischemic heart disease, nephropathy, peripheral neuropathy, and erectile dysfunction.  The Veteran reported he last worked as a truck driver in 2007 after an accident that resulted in the need for left knee and left hip surgery with pin placements.  He also noted difficulty getting around due to his diabetic neuropathy.

At the March 2013 Board hearing, the Veteran reported his occupational history, as noted above.  He explained that since retiring in 2007, the accident does not bother him anymore but wants to stay away from everyone and cannot do anything which makes him depressed.

Review of the evidentiary record also includes VA treatment records that document the Veteran's ongoing treatment for service-connected disabilities.  Additionally, in September 2008, the Veteran noted he retired due to a motor vehicle accident.  In February 2009, the Veteran reported he stopped working in 2007 secondary to being involved in a truck accident and badly injured his knee, hips, ribs, and right hand.

Pursuant to the August 2013 Board remand directives for additional development for entitlement to a TDIU, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation based on Unemployability) in May 2015.  The Veteran documented working as a truck driver from February 2001 to October 2007 for 40 plus hours per week, and cannot work due to medical conditions.  The Veteran noted that his PTSD, diabetes mellitus, type II, and CAD prevent him from securing or following any substantial gainful occupation.  These disabilities affected his full-time employment in October 2007, he last worked full-time in October 2007, became too disabled to work in October 2007, and has not tried to obtain employment since he became too disabled to work.  The Veteran noted his highest level of education is three years of high school and does not have any other education or training before or after he became too disabled to work.  

In July 2015, a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability) was also obtained by the Veteran's last employer and associated with the record.  The employer reported the Veteran worked as a plant operative, full-time, from August 1999 to October 2007 and was laid off due to plant closure.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on an extra-schedular basis from August 7, 2008 to November 17, 2010.  As noted above, the Veteran was only service-connected for PTSD at 50 percent disabling from August 7, 2008 to April 19, 2009 and was service-connected for PTSD at 50 percent disabling and CAD at 10 percent disabling from April 20, 2009 to November 17, 2010.  While the combined schedular rating during the latter period was 60 percent, his PTSD and CAD are not due to the same etiology; therefore, these disabilities cannot be considered as one disability to meet the percentage standards under 38 C.F.R. § 4.16(a).

The pertinent evidence of record from August 7, 2008 to November 17, 2010 does not demonstrate that the Veteran's service-connected PTSD and CAD, alone, were of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during the appeal period.  The Board acknowledges his highest educational level at three years of high school and occupational history as a printer and truck driver.  Nevertheless, the Veteran reportedly left his last employment in 2007 due to a motor vehicle accident with musculoskeletal injuries and his last employer noted the Veteran was laid off due to plant closure in October 2007.  He also demonstrated, at worst, mild occupational impairment, as noted by the May 2009 VA examiner, and difficulty in establishing and maintaining effective work relationships, as noted by the June 2010 VA examiner, both due his service-connected PTSD.

Where a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), VA regulations provide that the case must be referred to the Director of Compensation and Pension Service for extraschedular consideration.  Since the Board does not find the Veteran was unemployable due to his service-connected PTSD and/or CAD, for the reasons discussed above, the Board finds no remand for referral for extra-schedular consideration is warranted for the appeal period from August 7, 2008 to November 17, 2010.

Next, after a full review of the record, the Board finds that the evidence is against the claim for a TDIU on a schedular basis from November 18, 2010 to November 22, 2012.  While the Veteran was rated at 70 percent disabled for PTSD during this period, the probative evidence of record discussed above did not show his PTSD, alone, caused total occupational impairment or was of sufficient severity to render him unable to secure or follow substantially gainful employment.  His combined schedular rating for disabilities associated with herbicide exposure from March 4, 2011 to March 17, 2011 (CAD and diabetes mellitus, type II) as well as disabilities associated with diabetes mellitus, type II from March 18, 2011 to November 22, 2012 (nephropathy, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction) did not meet the percentage standards to be considered as one disability at 60 percent disabling under 38 C.F.R. § 4.16(a).

Moreover, the pertinent evidence of record from November 18, 2010 to November 22, 2012 did not demonstrate that all of the Veteran's service-connected disabilities (PTSD, CAD, nephropathy, diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction), alone, were of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during this appeal period.  The Board acknowledges the Veteran's reported symptomatology of the service-connected disabilities, specifically reportedly unemployable due to his PTSD and difficulty getting around due to his diabetic neuropathy.  In addition, the evidence of record demonstrated the Veteran did not engage in full-time employment at any time during the appeal period and the VA examiners' notations that his service-connected PTSD impacted his ability to work.  

Nevertheless, his last employer noted the Veteran was laid off due to plant closure in October 2007, and the service-connected disabilities, alone, were not of sufficient severity to suggest he was unable to obtain or retain substantially gainful employment.  The reported impact and symptomatology of his service-connected disabilities were already contemplated in the assigned disability ratings.  These difficulties alone did not establish that he was unable to obtain or maintain employment, but rather show that he had some level of occupational impairment.

Consideration from November 23, 2012 to February 28, 2013

In a November 2013 VA rating decision, the RO assigned a 100 percent disability rating for CAD and granted entitlement to SMC at the housebound rate, both effective from November 23, 2012 to February 28, 2013.  As a result, the claim for entitlement to a TDIU during this period is essentially mooted due to his temporary total rating under 38 C.F.R. § 4.30, which also qualified him for SMC.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

Consideration on a Schedular Basis since March 1, 2013

Since March 1, 2013, the Veteran's combined schedular disability rating is 100 percent, to include a 60 percent disability rating for service-connected CAD.

Following the July 2015 VA examination for heart conditions, the VA examiner concluded the Veteran's heart condition impacted his ability to work.  He explained that "[s]equelae of [the Veteran's] ischemic heart disease precludes employment [e]specially physical work [and] [the Veteran] retired in 2007 after his truck accident."

The Board finds that since the Veteran entered active service at the age of 22, his duties included field artillery basic, cannoneer, and ammunition handler, and assistant squad leader.  After service he continued physical labor employment as a printer at a textile plant and truck driver on a full-time basis.  In light of the Veteran's highest level of completed education and prior work history, the Board finds that the most probative evidence of record discussed above indicates his service-connected CAD as likely as not renders him unable to obtain or retain substantially gainful employment since March 1, 2013.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU due to service-connected CAD is granted.

SMC

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, subsection 1114(s) benefits are not available to a veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  That said, TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Bradley, 22 Vet. App. at 293 (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes). 
As discussed above, the Veteran's award of TDIU since March 1, 2013 is based solely on his service-connected CAD.  Thus, the Veteran's TDIU meets the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  In addition, the Veteran has a separate 70 percent rating for PTSD, along with additional service connected disabilities, which combines to over a 60 percent rating using the bilateral factor since March 1, 2013.  38 C.F.R. §§ 4.25, 4.26.


ORDER

An initial rating in excess of 50 percent from August 7, 2008 to November 17, 2010 for PTSD is denied.

A rating of 70 percent from November 18, 2010 to May 20, 2015 for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 70 percent since November 18, 2010 for PTSD is denied.

Entitlement to a TDIU prior to November 23, 2012 is denied.

Entitlement to a TDIU due to service-connected CAD since March 1, 2013 is granted.

Entitlement to SMC at the housebound rate since March 1, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


